Allowable Subject Matter

1. 	All documents considered to be relevant in Supplementary Partial European Report cited in Information Disclosure Statement filed on 3/15/21 have been carefully considered. However, none of them taken alone or in combination shows limitations recited in the amended claim 1 filed on 12/08/20.
First of all, document US 2012/0212199 (hereinafter “’199”) fails to disclose “a second amplifier having an input coupled to the error amplifier and an output coupled to the output of the LDO”. In ‘199, there is only one error amplifier 113 (Fig. 10), which includes Stage 1 (182) and Stage 2 (183), in which Stage 2 is not a second error amplifier as recited in claim 1 of the present application.
Secondly, ‘199 also fails to disclose “a gain boost amplifier coupled between the output of the error amplifier and the input of the second amplifier”. There is no where in the document ‘199 shows such a gain boost amplifier, let alone its function recited in claims “the gain boost amplifier operable to change the DC gain of the LDO in response to a load step on the output”.
Finally, ‘199 fails to teach “wherein the error amplifier comprises a differential amplifier having a tail current and wherein the tail current is set in response to the output of the error amplifier”. Even though in Supplementary Partial European Report, document US 6369618 (hereinafter “’618”) is cited to disclose such limitations, however, the tail currents in Fig. 2 of ‘618 is not included in any error amplifier or differential amplifier that has “a first input and a second input, the first input for coupling to an output of the LDO and the second input for coupling to a reference voltage” which is recited in the claim 1 of the present application. Therefore, a combination of two documents ‘199 and ‘618 would not be operable to yield a result of “wherein the error amplifier comprises a differential amplifier having a tail current and wherein the tail current is set in response to the output of the error amplifier”.
In conclusion, amended claim 1 of the present application is clearly allowable over prior art of record including those documents cited in the Supplementary Partial European Report filed on 3/15/21.

				Contact Information
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838